DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.

Claim Status
This office action is in response to applicant’s filing on 08/20/2020. Claims 19-24 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings fail to provide an embodiment that encompasses all of the claimed features, drawings fail to display: claim 19, a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis in combination with all claimed subject matter; claims 21 and 23, a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis in combination with all claimed subject matter, each feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 19, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 19, 21 and 23, the limitation(s) “all limitations of a surgical instrument without a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis” in combination with the limitation(s) "a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis" comprises new matter not previously disclosed by applicant in the specification as originally filed.  Although it is acknowledged that the specification provides support for each of the limitations individually, the specification does not provide support for one embodiment comprising each of the limitations.  The limitations “all limitations of a surgical instrument without a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis” is disclosed in the embodiment of Fig. 69, but there is no disclosure of the limitation " a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis " in this embodiment. Similarly, limitation “a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis” is disclosed in the embodiment of Figs. 4C-D, but there is no disclosure of limitations “all limitations of a surgical instrument without a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis“ in this embodiment.  Furthermore, the written description does not indicate that limitation “a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis " can be included in the embodiment of Fig. 69 or that limitations “all limitations of a surgical instrument without a rotation drive configured to rotate said distal end relative to said 
Claims 20, 22 and 24 are rejected due to dependency on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (US Patent 6517565) in view of Cooper (US Pub 20030036748) in further view of Tovey (US Patent 5643294).
Regarding Claim 19, Whitman discloses a surgical system, comprising: a surgical robot, comprising: a mounting interface (figure 2a, steering motor carriage 200 and pulley carriage 190); and a plurality of motors (figure 2a, drive motors 100 and steering motors 130); and a surgical instrument (100-fig 3, electromechanical drive assembly) attachable to (Column 11, lines 23-27) said mounting interface (figure 2a, steering motor carriage 200 and pulley carriage 190), wherein said surgical instrument (100-fig 3, electromechanical drive assembly) comprises: a housing (102-fig 3, handle) comprising rotatable drive members (figure 2a, drive shaft 120 and shaft 160), wherein each said rotatable drive member  (figure 2a, drive shaft 120 and shaft 160) is configured to be coupled to a separate motor from said plurality of motors (Column 10, lines 54-60); an elongate shaft (122-fig 3, flexible shaft) extending from said housing (figure 3 junction between handle 102 and flexible shaft 122; and Column 12, line 62 to Column 13, line 8); an end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) extending from (Column 13, lines 44-46, two alternative linear clamping and stapling attachments) said elongate shaft (122-fig 3, flexible shaft), wherein said end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) defines a longitudinal axis (figures 4 and 5, the axis as defined by the length of turning shaft 158b), wherein said end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) is configured to be replaceably attached (Column 13, lines 44-46, two alternative linear clamping and stapling attachments) to said elongate shaft (122-fig 3, flexible shaft), and wherein said end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) comprises: an anvil (152-fig 4, upper jaw); a channel (168-fig 4, recess); and a staple cartridge (Column 14, lines 8-11); a firing drive comprising a rotatable drive screw (158b-fig 4, turning shaft) and a firing member (166-fig 4, wedge member), wherein the rotation of said rotatable drive screw (158b-fig 4, turning shaft) translates said firing member (166-fig 4, wedge member) (Column 13, line 65 to Column 14, line 14, shaft 158b rotates axially to move wedge member 166 the length of the lower jaw 150); and wherein said firing drive (figure 4, shaft 158b and wedge member 166) is controlled by a rotatable drive member (136b-fig 3, drive shaft).
The Whitman reference does disclose a plurality of motors and drive components (Column 4, lines 42-47) an articulation drive (Column 12, lines 58-61), but fails to expressly disclose an articulation joint; an articulation drive configured to articulate said end effector relative to said elongate shaft about said articulation joint; and a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis, wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive, and said rotation drive are each controlled by separate rotatable drive members.
However, Cooper discloses an equivalent articulation joint; an articulation drive configured to articulate said end effector relative to said elongate shaft about said articulation joint, wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive is controlled by a rotatable drive member; and Tovey discloses: a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis, wherein said rotation drive is controlled by a rotatable drive members.
Cooper teaches: an articulation joint (404-fig 36, wrist); an articulation drive (300-27, gimbal cable actuator) configured to articulate (abstract) said end effector (406-fig 36, end effector) relative to said elongate shaft (402-fig 36, shaft) about said articulation joint (404-fig 36, wrist), wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive (300-27, gimbal cable actuator) is controlled by a rotatable drive member (figure 34, gear quadrants 314 and 316).

Tovey teaches: a rotation drive (52-fig 9, central control rod) configured to rotate said end effector (figure 8, clevis member 30 and jaw members 26 and 28) relative to said elongate shaft (132-fig 8, tube housing) about said longitudinal axis (F-fig 8, axis indicated direction arrow) wherein said rotation drive (52-fig 9, central control rod) is controlled by a rotatable drive members (32-fig 8, rotator knob).
It would have be obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the surgical system, as taught by Whitman, and further modified with a articulation joint and drive unit, as taught by Tovey, in order to increase the means for effectuating remote rotation of the tool means relative to the tool base portion to further increase the range of operability of the instrument (Column 2, lines 44-46, Tovey).
Regarding Claim 20, the Whitman disclosure of claim 19, Whitman further discloses: wherein said staple cartridge is replaceably received within said channel (Column 14, lines 8-11, replaceable tray of staples).
Regarding Claim 21, Whitman discloses a surgical system, comprising: a surgical robot, comprising: a mounting interface (figure 2a, steering motor carriage 200 and pulley carriage 190); and a plurality of motors (figure 2a, drive motors 100 and steering motors 130); and a surgical instrument (100-fig 3, electromechanical drive assembly) attachable to (Column 11, lines 23-27) said mounting interface (figure 2a, steering motor carriage 200 and pulley carriage 190), wherein said surgical instrument (100-fig 3, electromechanical drive assembly) comprises: a housing (102-fig 3, handle) comprising rotatable drive members (figure 2a, drive shaft 120 and shaft 160), wherein each said rotatable drive member  (figure 2a, drive shaft 120 and shaft 160) is configured to be coupled to a different motor from said plurality of motors (Column 10, lines 54-60); an elongate shaft (122-fig 3, flexible shaft) extending from said housing (figure 3 junction between handle 102 and flexible shaft 122; and Column 12, line 62 to Column 13, line 8); an end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) configured to be releasably attached (Column 13, lines 44-46, two alternative linear clamping and stapling attachments) to said elongate shaft (122-fig 3, flexible shaft), wherein said end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) defines a longitudinal axis (figures 4 and 5, the axis as defined by the length of turning shaft 158b), and wherein said end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) comprises a distal end including an anvil (152-fig 4, upper jaw), a channel (168-fig 4, recess), and a staple cartridge (Column 14, lines 8-11); a firing drive comprising a rotatable drive screw (158b-fig 4, turning shaft) and a firing member (166-fig 4, wedge member), wherein the rotation of said rotatable drive screw (158b-fig 4, turning shaft) translates said firing member (166-fig 4, wedge member) between a proximal position and a distal position (Column 13, line 65 to Column 14, line 14, shaft 158b rotates axially to move wedge member 166 the length of the lower jaw 150); and wherein said firing drive (figure 4, shaft 158b and wedge member 166) is controlled by different rotatable drive members (136b-fig 3, drive shaft).
The Whitman reference does disclose a plurality of motors and drive components (Column 4, lines 42-47) an articulation drive (Column 12, lines 58-61), but fails to expressly disclose an articulation joint; an articulation drive configured to articulate said distal end relative to said elongate shaft about said articulation joint; and a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis, wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive, and said rotation drive are each controlled by different rotatable drive members.
However, Cooper discloses an equivalent articulation joint; an articulation drive configured to articulate said distal end relative to said elongate shaft about said articulation joint, wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive is controlled by a rotatable drive members; and Tovey discloses: a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis, wherein said rotation drive is controlled by a rotatable drive members.
Cooper teaches: an articulation joint (404-fig 36, wrist); an articulation drive (300-27, gimbal cable actuator) configured to articulate (abstract) said distal end (406-fig 36, end effector) relative to said elongate shaft (402-fig 36, shaft) about said articulation joint (404-fig 36, wrist), wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive (300-27, gimbal cable actuator) is controlled by a rotatable drive members (figure 34, gear quadrants 314 and 316).
(paragraph [0016], Cooper).
Tovey teaches: a rotation drive (52-fig 9, central control rod) configured to rotate said distal end (figure 8, clevis member 30 and jaw members 26 and 28) relative to said elongate shaft (132-fig 8, tube housing) about said longitudinal axis (F-fig 8, axis indicated direction arrow) wherein said rotation drive (52-fig 9, central control rod) is controlled by a rotatable drive members (32-fig 8, rotator knob).
It would have be obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the surgical system, as taught by Whitman, and further modified with a articulation joint and drive unit, as taught by Tovey, in order to increase the means for effectuating remote rotation of the tool means relative to the tool base portion to further increase the range of operability of the instrument (Column 2, lines 44-46, Tovey).
Regarding Claim 22, the Whitman disclosure of claim 21, Whitman further discloses: wherein said staple cartridge is replaceably received within said channel (Column 14, lines 8-11, replaceable tray of staples).
Regarding Claim 23, Whitman discloses a surgical system, comprising: A surgical instrument (100-fig 3, electromechanical drive assembly) for use with a surgical system comprising a surgical robot comprising a plurality of motors (figure 2a, drive motors 100 and steering motors 130) and a mounting interface (figure 2a, steering motor carriage 200 and pulley carriage 190), wherein said surgical instrument comprises: a housing (102-fig 3, handle) comprising rotatable drive members (figure 2a, drive shaft 120 and shaft 160), wherein each said rotatable drive member (figure 2a, drive shaft 120 and shaft 160) is configured to be coupled to an individual motor from said plurality of motors (Column 10, lines 54-60); an elongate shaft (122-fig 3, flexible shaft) extending from said housing (figure 3 junction between handle 102 and flexible shaft 122; and Column 12, line 62 to Column 13, line 8), wherein said elongate shaft (122-fig 3, flexible shaft) defines a longitudinal axis (figure 3, shaft 122 has a longitudinal axis); an end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) configured to be replaceably attached (Column 13, lines 44-46, two alternative linear clamping and stapling attachments) to said elongate shaft (122-fig 3, flexible shaft), wherein said end effector (figures 4 and 5, column 13, lines 44-46, linear clamping mechanism) comprises: a distal end comprising an anvil (152-fig 4, upper jaw) and a channel (168-fig 4, recess); and a staple cartridge (Column 14, lines 8-11); a firing drive comprising a rotatable drive screw (158b-fig 4, turning shaft) and a firing member (166-fig 4, wedge member), wherein rotation of said rotatable drive screw (158b-fig 4, turning shaft) causes said firing member (166-fig 4, wedge member) to move between a proximal position and a distal position (Column 13, line 65 to Column 14, line 14, shaft 158b rotates axially to move wedge member 166 the length of the lower jaw 150); and wherein said firing drive (figure 4, shaft 158b and wedge member 166) is controlled by individual rotatable drive members (136b-fig 3, drive shaft).
(Column 4, lines 42-47) an articulation drive (Column 12, lines 58-61), but fails to expressly disclose an articulation joint; an articulation drive configured to articulate said distal end relative to said elongate shaft about said articulation joint; and a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis, wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive, and said rotation drive are each controlled by individual rotatable drive members.
However, Cooper discloses an equivalent articulation joint; an articulation drive configured to articulate said distal end relative to said elongate shaft about said articulation joint, wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive is controlled by a rotatable drive members; and Tovey discloses: a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis, wherein said rotation drive is controlled by a rotatable drive members.
Cooper teaches: an articulation joint (404-fig 36, wrist); an articulation drive (300-27, gimbal cable actuator) configured to articulate (abstract) said distal end (406-fig 36, end effector) relative to said elongate shaft (402-fig 36, shaft) about said articulation joint (404-fig 36, wrist), wherein said articulation-2-Preliminary Amendment Dated June 11, 2018 Attorney Docket No. END5568USCNT10/100809CN11drive (300-27, gimbal cable actuator) is controlled by a rotatable drive members (figure 34, gear quadrants 314 and 316).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the surgical system, as taught by Whitman, to have incorporated an articulation joint and drive unit, as taught by Cooper, in order to increase the range of motion of the end effector, as to increase a (paragraph [0016], Cooper).
Tovey teaches: a rotation drive (52-fig 9, central control rod) configured to rotate said distal end (figure 8, clevis member 30 and jaw members 26 and 28) relative to said elongate shaft (132-fig 8, tube housing) about said longitudinal axis (F-fig 8, axis indicated direction arrow) wherein said rotation drive (52-fig 9, central control rod) is controlled by a rotatable drive members (32-fig 8, rotator knob).
It would have be obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the surgical system, as taught by Whitman, and further modified with a articulation joint and drive unit, as taught by Cooper, in order to increase the means for effectuating remote rotation of the tool means relative to the tool base portion to further increase the range of operability of the instrument (Column 2, lines 44-46, Tovey).

Regarding Claim 24, the Whitman disclosure of claim 23, Whitman further discloses: wherein said staple cartridge is replaceably received within said channel (Column 14, lines 8-11, replaceable tray of staples).

Response to Arguments
Applicant’s arguments, see page 8 (drawing objections), filed 08/20/2020, with respect to drawing objections of previous office action have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
08/20/2020 have been fully considered but they are not persuasive. 
Regarding the 112a rejection of claims 19, 21 and 23 (page 11, claim rejections 112(a)), the submission of amended specifications and additional figures has failed to provide a coherent surgical tool embodiment that incorporates all of the claim limitations, and the examiner is unable to determine how a rotation drive rotates the end effector relative to the shaft in a singular embodiment disclosed by the applicant, as such the 112a rejection of claims 19-24 is maintained as stated above.
Regarding applicant’s arguments to the 103 rejection of claims 19-24:
Applicant disagrees with motivation to combine cited references (page 11, 2nd paragraph), the examiner disagrees because the applicant has failed to provide a working example of how the rotational functions of the surgical tool are accomplished, the office has taken that the prior art has only to describe the rotation and articulation functionality of an end effector in relation to a tool and that increase range of motion of the end effector would qualify as an adequate motivation in light of a lack of a working example, the office asserts that a precise specification must be presented with an working example in order to further limit on what prior art would read upon the claims.
Applicant’s argument (page 12, 3rd paragraph) that the combination Whitman teaching a translatable drive member and Cooper and Tovey disclose end effector articulation and rotation, respectively, but Cooper and Tovey fail to teach a translatable member, the examiner disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, in this instance Whitman discloses a translatable drive member and the 
Applicant’s argument (page 13, 2nd paragraph) that Whitman lacks the dimensional composition to allow the substantial redesign of the Whitman tools without interring with the functionality of the existing firing drive, the examiner disagrees because the applicant has failed provide a working example to prove criticality of the recited claim limitations, primarily if rotation of the end effector and how the rotation drive mechanism interface within an working example.  The office has taken the position that the prior art must only disclose the claim limitations in light of a work example to allow the office to determine how the claim limitation are accomplished by the surgical tool.
Applicant’s argument (page 13, 3rd paragraph) that Whitman fails to disclose an articulation drive that does not articulate an end effector relative to the shaft, the examiner disagrees because Whitman discloses an end effector which is articulated relative to a portion of the flexible drive shaft is interpreted as meeting the claim limitation as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731